           Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 1 of 10. PageID #: 1




                      IN THEl分 (ITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF OHIO

                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    CASE NO.

                           Plainti氏
                                             JUDGE
               V.


$50,133.13 SEIZED ON NOVEⅣ IBER 15,
2018,FROM HUNTINGTON NATIONAL
BANK ACCOUNT NO.*******3851,                 COⅣ IPLAINT IN FORFEITURE

$154,789.00 UoS.CUШ NCY SEIZED
ON NOVEⅣ IBER 13,2018,FROM THE
MSIDENCE OF RONALD ROGINSKY,
1.60005061 BITCOIN SEIZED FROⅣ I AN
ELECTRUNI WALLET ON NOVEⅣ IBER
13,2018,

0.34017587 BITCOIN SEIZED FRONII A
LOCALBITCOINS WALLET ON NOV.
13,2018,

2018 CHEVROLET SILVERAD0 1500,
VIN:3GCUKRECOJG484753,SEIZED
ON NOVEMBER 13,2018,

2016 CHEVROLET TAHOE,VEHICLE ID
NO.:lGNSKCKC6GR314860,SEIZED
ON NOVEMBER 13,2018,

1985 BUICK REGAL,VEHICLEID NO.:
l G4GK4796FP416067,SEIZED ON NOV.
13,2018,

(4)VISA ONEVANILLA PMPAID GIFT
CARDS― TOTAL VALUE:$2,000.00,
            Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 2 of 10. PageID #: 2




AND                                      )
                                                             )
A TOTAL OF S8,100.00U.S.CUЩ NCY                          )
SEIZED FROⅣ IPOST OFFICE BOXES                           )
CONTROLLED BY RONALD ROGINSKY,                           )
                                                             )
                                   Dcfcndants.           )

                                   COMPLAINT IN FORFEITURE

         NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United

States Attorney for the Northern     District of Ohio, and James L. Morford, Assistant U.S.

Attomey, and files this Complaint in Forfeiture, respectfully alleging as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                              JURISDICTION AND INTRODUCTION

         1.     This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. Section 1345, and over an action for forfeiture under 28 U.S.C.

Section 1355(a). This Court also has jurisdiction over this particular action under 21 U.S.C.

Section 881(a)(6).

         2.     This Court has in rem jnrisdiction over the defendant properties pursuant to: (i) 28

U.S.C. Section 1355(bX1XA) because acts giving rise to the forfeiture occurred in this district;

and,   (ii) 28 U.S.C. Section 1355(bX1XB), incorporating 28 U.S.C. Section 1395,      because the

action accrued in this district.

         3.     This Court will have control over the defendant properties through service of

arrest warrant(s) in rem, which the United States Marshals Service (USMS)      will   execute upon

the defendant properties. See, Supplemental Rules G(3Xb) and G(3)(c).
                                                    つ４
          Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 3 of 10. PageID #: 3




        4.     Venue is proper in this district pursuant to: (i) 28 U.S.C. Section 1355(bX1XA)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) 28 U.S.C. Section   1395

because the action accrued in this district.

        5.      The defendant properties are subject to forfeiture to the United States under 21

U.S.C. Section 881(aX6) in that they constitute proceeds from illegal drug trafficking activities,

and/or aretraceal:le to such property. The defendant properties are now in the custody of the

federal government.

                    DESCRIPTION OF THE DEFENDANT PROPERTIES

        6.      The following properties are the defendant properties in the instant case:

        a.)     $50,133.13 seized pursuant to the execution of a federal seizure warrant on

November 75,2018. The seizure of the defendant $50,133.13 was made from Huntinglon

National Bank Account Number ******'t3851, in the name of Ronald Roginsky.

        b.)     $154,789.00 U.S. Currency seized pursuant to the execution of a federal search

warrant onNovember 13,2018. The seizure of the defendant crurency was made at the

Brunswick, Ohio, residence of Ronald Roginsky.

        c.)     1.60005061 bitcoin (held in an Electrum bitcoin wallet) seized on November 13,

2018, at Roginsky's Brunswick, Ohio, residence.

        d.)     0.34017587 bitcoin (held in a LocalBitcoins wallet) seized on November 13,

2018, at Roginsky's Brunswick, Ohio, residence.

        e.)     2018 Chevrolet Silverado 1500, VIN: 3GCUKRECOJG4&4753, seized on

November 73,2078, at Roginsky's Brunswick, Ohio, residence. The defendant vehicle was

purchased on September 25,2018, for $45,665.45 and is titled to Ronald D. Roginsky.

AmeriCredit Financial Services, Inc., holds a lien on the vehicle.
          Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 4 of 10. PageID #: 4




       f.)     2016 Chevrolet Tahoe, VIN: 1GNSKCKC6GR314860, seized on November 13,

2018, at Roginsky's Brunswick, Ohio, residence. The defendant vehicle was purchased on

September 4,2016, for $71,500.00 and is titled to Ronald D. Roginsky.

       g.)     1985 Buick Regal,   VIN: 1G4GK4796FP416067,          seized on November 13, 2018, at

Roginsky's Brunswick, Ohio, residence. The defendant vehicle was purchased on Jantary 23,

2018, for $20,000.00 and is titled to Ronald Roginsky.

       h.)     (4) Visa OneVanilla prepaid gift cards    - total value: $2,000.00 - seized pursuant
to the execution of a federal search warrant on November 13, 2018. The seizure of the defendant

gift cards was made at Roginsky's Brunswick, Ohio, residence. Particularly, the gift cards are

described as follows:

       Visa OneVanilla prepaid gift card #{'**10    -   value: $500.00.

       Visa OneVanilla prepaid gift card #{<**51    -   value: $500.00.

       Visa OneVanilla prepaid gift card #***87     -   value: S500.00.

       Visa OneVanilla prepaid gift card #***66     -   value: $500.00.

       i.)     A total of $8,100.00 U.S. Currency seized from post office boxes controlled by

Ronald Roginsky:

       PO Box   ***09 Hinckley, Ohio 44233: $220.00 U.S. Currency was recovered from
       Priority Mail Parcel #t*{<{<*******>F******0178. The currency was concealed inside         an
       envelope.

       PO Box   ***09 Hinckley, Ohio 44233: $140.00 U.S. Currency was recovered from
       Priority Mail Parcel #****++**********+*9906. The currency was concealed inside            an
       envelope.

       PO Box **{<09 Hinckley, Ohio 44233: $230.00 U.S. Currency was recovered from
       Priority Mail Parcel #**x***>F+{<**'F******5429. The currency was concealed inside a
       magazine.




                                               .4
  Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 5 of 10. PageID #: 5




PO Box   ***09 Hinckley, Ohio 44233: $300.00 U.S. Currency was recovered from
Priority Mail Parcel #*{<t++++{'{'+t*******6349. The currency was concealed inside            a
magazine.

PO Box   {'***70, Strongsville, Ohio 44136: $600.00 U.S. Currency was recovered from
Priority Mail Parcel #**{<{'**+'td<d(****'<*+*6801. The currency was concealed inside an
envelope.

PO Box {<**x70, Strongsville, Ohio 44136: $275.00 U.S. Currency was recovered from
Priority Mail Parcel #{'{<******{<{<{<*******7241. The curency was concealed inside an
envelope.

PO Box '<x**70, Strongsville, Ohio 44136: $170.00 U.S. Currency was recovered from
Priority Mail Parcel #*'<{<'<'<{<{<*+*********8989. The currency was concealed inside a
magazine.

PO Box {"}**70, Strongsville, Ohio 44136: $915.00 U.S. Currency was recovered from
Priority Mail Parcel #{<***{<*****i<{<{<*****5283. The currency was concealed inside a
magazine.

PO Box **{<{<70, Strongsville, Ohio 44136: $1,1 10.00 U.S. Currency was recovered from
Priority Mail Parcel #'t*"c*<*******'<******5344. The currency was concealed inside a
magazine.

PO Box {<{<**68, Broadview Heights, Ohio 44147: $220.00 U.S. Currency was recovered
from Express Mail Parcel #{<*+**(*x<{<*99US. The currency was concealed inside a
magazine.

PO Box   {<{<{<08,
                Richfield, Ohio 44286: $670.00 U.S. Currency was recovered from
Priority Mail Parcel #**'t'*{'{<{<:k>k>f >r{<{<*****4874. The currency was concealed inside   a
magazine.

PO Box   ***20, Cleveland, Ohio 44130: $220.00 U.S. Currency was recovered from
Priority Mail Parcel #{<{'*{"t'****{<**{<{<{<***3886. The currency was concealed inside an
envelope.

Po Box ***46, Valley City, Ohio 44280: $200.00 U.S. Currency was recovered from
Priority Mail Parcel #{<**<*t+************7500. The currency was coucealed inside             a
magazine.

Po Box ***46, Valley City, ohio 44280: $765.00 U.S. Currency was recovered from
Priority Mail Parcel #{<******t***{<******0655. The currency was concealed inside             a
magazine.




                                          5
                  Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 6 of 10. PageID #: 6




          PO Box   ***46, Valley City, Ohio 44280: $120.00 U.S. Currency was recovered from
          Priority Mail Parcel #******{<***{<**+{<+*+6681. The currency was concealed inside            a
          magazine.

          PO Box   ***46, Valley City, Ohio 44280: $580.00 U.S. Currency was recovered from
          Priority Mail Parcel #*{<**:{<**'F***('F*{<:fi**x8874. The currency was concealed inside      a
          magazine.

          PO Box   ***46, Valley City, Ohio 44280: $460.00 U.S. Currency was recovered from
          Priority Mail Parcel #1'++****t**{<**>F**** 1700. The currency was concealed inside           a
          magazine.

          PO Box **x46, Valley City, Ohio 44280: $140.00 U.S. Currency was recovered from
          Priority Mail Parcel #****'<*'<+*{<***'<****2315. The currency was concealed inside           a
          magazine.

          PO Box v''**10, Brunswick, Ohio 44212: $220.00 U.S. Currency was recovered from
          Priority Mail Parcel #r<'*'F*'l'r<*r<{<******r<**3563. The currency was concealed inside a
          magazine.

          PO Box ***10, Brunswick, Ohio 44212: $545.00 U.S. Cunency was recovered from
          Priority Mail Parcel #t< * *'r *'< * * {< + * *'< * * * * * 655 0.

                                                  FORFEITURE

          7.          An investigation by the United States Postal Inspection Service (USPIS)

developed evidence that from a time in 2015 through November 13,2078, Ronald Roginsky

manufactured anabolic steroids and trafficked anabolic steroids through the mail across the

United States.

          8.          On October 24,2018, a U.S. Postal Inspector observed a male, later identified as

Ronald Roginsky, arrive at the Brunswick, Ohio, post office at approximately 2:30 p.m. The

postal inspector observed Roginsky deposit 19 parcels into the mail receptacle located inside the

post office.

          9   .       On October 25 , 2018, the postal inspector obtained and executed federal search

warrants for the 19 parcels. Scheduled controlled substances were recovered. The vials of liquid

and   pill bottles    each listed   "UX Labs"   on the label.
          Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 7 of 10. PageID #: 7




        10.    In September,2018, a Postal Service parcel addressed to Ronald Roginsky had

been received at Roginsky's Brunswick, Ohio, residence from Le Melange,          LLC,10232

Clubhouse Tum Road, Lake Worth, Florida 33449. Le Melange, LLC, sells various packing

supplies including 10 ml vials similar to the vials seized containing anabolic steroids.

        11.    On October 31,2018, at approximately 12:47 p.m., a U.S. Postal Inspector

observed Ronald Roginsky depart his Brunswick, Ohio, residence. The postal inspector

followed Roginsky to the Hinckley, Ohio post office. Roginsky entered the post office.

        12.    Following Roginsky's departure, the postal inspector immediately interviewed the

post office window clerk, who advised that Roginsky had mailed (6) parcels.

        13.    Hinckley postal management advised that the individual (Roginsky) who mailed

the (6) parcels is the renter of PO Box ***09 Hinckley, Ohio. The postal inspector reviewed the

PO Box ***09 application. "Robert D. Davis" was listed as the name of the person who applied

for/rented PO Box   ***09.   The driver's license listed could not be located in any state databases

and appeared to be fictitious.

        14.    On November 1, 2018, the postal inspector obtained federal search warrants for

the (6) parcels, resulting in the recovery of scheduled controlled substances.

        15.    On November 2,2018, a postal inspector interdicted a U.S. Priority Mail parcel

addressed to Rob Davis, PO       Box ***09, Hinckley, Ohio 44233 and bearing     a return address

from Elk Grove Village, Illinois. The postal inspector obtained and executed a federal search

warrant resulting in the recovery of $270.00 U.S. Currency concealed inside an envelope,

wrapped in newspaper.

        16.    On November 13, 2018, U.S. Postal Inspectors and Special Agents from the FBI,

IRS, and Medina County Drug Task Force executed a federal search warrant at the Brunswick,
          Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 8 of 10. PageID #: 8




Ohio residence of Ronald Roginsky. Investigators identified/recovered in Roginsky's residence

equipment and other materials for the manufacture, sale, and distribution of steroids.

        17.    Also found in the search was a plastic tub containing U.S. Priority Mail parcels.

Steroids were recovered from the parcels. These items were found on the kitchen table and were

suspected of being Ronald Roginsky's daily shipments.

       18.     The postal inspector, along with an FBI Special Agent and an IRS Special Agent,

interviewed Ronald Roginsky. Prior to any questioning, Roginsky was read his rights per

Miranda and signed an Inspection Service Waming and Waiver of Rights form.

       19.     Roginsky stated he opened   -   with counterfeit Ohio driver's licenses and

fraudulent insurance/utility documents - ten PO boxes at (9) post offices and (1) UPS store.

Roginsky used these PO boxes to receive anabolic steroids, precursors, and steroid sale

proceeds/payments.

       20.     Roginsky further stated the following:

       a.)     He used illegal proceeds derived through the sales of anabolic steroids to pay for
the defendant 2018 Chevrolet Silverado 1500 [VIN: 3GCUKRECOJG484753], the defendant
2016 Chevrolet Tahoe [VIN: 1GNSKCKC6GR314860], and the defendant 1985 Buick Regal
[VIN : I G 4GK47 9 6FP 41 6067 ).

       b.)    Roginsky stated that the U.S. currency in his savings account [to wit: the
defendant $50,133.13 seized from Huntington National Bank Account Number ***x**{<3851]
was also from steroid sales. Roginsky stated he has not worked in the past two years.

       c.)      Roginsky stated he sells steroids and receives payment via U.S. curency, which
is delivered to his PO boxes. [As alleged in paragraph 6(i), above, the defendant (total of)
$8,100.00 U.S. Currency was recovered from post office boxes controlled by Roginsky.]

        d.) Roginsky stated he used bitcoins to pay for postage and had a LocalBitcoins
bitcoin account and an Electrum bitcoin account. [As alleged in paragraphs 6(c) and 6(d), above,
the defendant 1.60005061 bitcoin was recovered from the Electrum bitcoin wallet and the
defendant 0.34017587 bitcoin was recovered from the LocalBitcoins wallet.]




                                                  8
          Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 9 of 10. PageID #: 9




       e.) Roginsky often had cash on hand because most of his customers would pay him
by sending cash in the mail. Further, Roginsky stated all the cash inside his house [to wit: the
defendant $154,789.00 U.S. currency] was from the sale of steroids.

        f.)    Roginsky used to work with his brother in an HVAC company but stopped
working in or around2016-2017 and focused on the sales of steroids. Roginsky never dealt with
any other substance.

                                          CONCLUSION

        21.    By reason of the foregoing, the defendant properties are subject to forfeiture to the

United States under   2l U.S.C. $ 881(aX6) in that they constitute   proceeds from illegal drug

trafficking activities, and/or are traceable to such property.

        WHEREFORE, plaintiff, the United States of America, requests that the Court enter

judgment condemning the defendant properties and forfeiting them to the United States, and

providing that the defendant properties be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

                                                       Respectfully submitted,

                                                       Justin E. Herdman
                                                       U.S. Attomey, Northem District of Ohio




                                                                          (ohi          s7)
                                                       Assistant United S        ttomey, N.D. Ohio
                                                       Carl B. Stokes VffCourt House
                                                       801 Wcst S       or Avenue, Suite 400
                                                       Clcvcland,Ohio 44113
                                                       216.622.31 43 I F ax 21 6.522.7 499
                                                       James. Morford@usdoj gov.




                                                   9
         Case: 1:19-cv-00959 Doc #: 1 Filed: 04/30/19 10 of 10. PageID #: 10



                                          VERIFICAT10N

STATE OF OHIO                   )
                                 )SS.
COUNTY OF CUYAHOGA)

        I,」 ames   L.Morford,under pcnalty ofpettury,dCposc and say that l arn an Assistant

United States Attomey forthe Northem E)istrict of Ohio,and the attomey for thc plailltiffin the

within entitled action. Thc forcgoing Complaint in Forfeiture is bascd upon infollllation

offlcially providcd to lnc and,to rny knowledgc and beliet iS truc and correct.




                                                                                    ttorney, N.D. Ohio



                                                             れ
        Swom to and subscribcd in my presencc this 6κ            day OfApril,2019.
                    ´´
                     一一ヽ
                       一一 ︵
                          ヽ




                                                                     Noury tufi(it, Stnte of Ofria




                                                  10
                                               Case: 1:19-cv-00959 Doc #: 1-1 Filed: 04/30/19 1 of 2. PageID #: 11
JS 44(Rev 06/17)                           CIVIL COVER SHEET
                                     l:協 調電   :認 策∫   :[滞 」    『tttcW忌 輩滞IЪ%J翼 語謝撫 鷲胤興離t%柵     お
   臓
   it貿 ‖
       R鴨 ::」             認'appl:棚 撃C770AS
                                 S2υ
                                                              i電
:葛            :llttctti:お         II」      OⅣ ,7′ GE Of rHIs′        ヽ ■
                                                                       ■/Ⅳ
                                                                                           =l譜         ハ′
                                                                                                        ん      ′                          d∠ ノ
                                                                                                                                     `泌
I.(a)PLAINTIFFS                                                                                                                              DEFENDANTS
United States of America                                                                                                                   S50,133 13 Seized on November15,2018,from Huntington National
                                                                                                                                           Bank Account Number☆ ☆★★★★★3851,et al
              O)COun″ 。
                      fRcsdcncc                ofFlrst Liま cd         ΠanI∬                                                                 County of Residence of First Listed Defendant Medina qSqly
                                               raxσ EP7五 Vas        P′ Иハ′
                                                                         7/1F C4SE,                                                                                                (IN U.S. PI,AINT|T'L'CASES ONLY)
                                                                                                                                             NOTE:           IN LAND CONDEMNATION CASES, USETHE LOCATION OF
                                                                                                                                                             IHE TRACT OF LAND INVOLVED.

              (c)Attomcysの ″ 助 ″4′ ′ど″θ∬,a77グ ル● 力“`助 ″boリ                                                                                   Attomeys (If Known)

」ames L Morford,Assistant U S Attorney‐                                             400U.S.Court House,                                    Paul M. Flannery, Esq., Flannery Georgalis, LLC, 1375 East 9th
801 West Superior Avenue,Cleve!and,Ohio 44113‐                                                      2166223743                             Street,30th Floor, Cleveland, Ohio 44114. 216.367.2120

II.BASIS OF JURISDICT10N″                                           ,ル
                                                                         (ど   の ち
                                                                                ヽ所の″
                                                                                   oβ
                                                                                      `バ
                                                                                         r27ノ ヮ                                   CITIZENSHIP OF PRINCIPAL PARTIES                                                  l'torc on "x"   in one Rox.for l,tainti.tf
                                                                                                                                             ″D″         ア
                                                                                                                                                         タ(lα Sas   O″ リ                                              ωリ
                                                                                                                                                                                                                       ノ0″ οBοx/● ″D● セ           rリ
                                                    E13 Federal QuesuOn                                                                `Fο
                                                                                                                                                   `パ
                                                                                                                                                                        PTF          DEF                              PTF "滋 DEF
`l u s cOvemmcllt
       PlallltifF                                                r7/sGッ ι
                                                                        ″″ ′
                                                                           Aわ ′
                                                                              αル リ
                                                                                    `″
                                                                                                                                 Citizen ofThis State                   Ol            O I IncorporatedorPrincipalPlace O4 J4
                                                                                                                                                                                                  ofBusiness In This State

E1 2               U S Govenlment                   E14 Dlverslty                                                                Cidzcn Of Anothcr State                □      2     0 2         IncorpomtedandPrincipalPlace             O5        D    5
                      DeFendant                                                o′ ″′ぉ力″グル″as′ ″/ra″            〃り                                                                                  of Business In Another State
                                                             「      "diCa`′

                                                                                                                                 Ciuzen Or subJect ofa                     E1 3       日   3      ForeignNation                            A6        06

lVo NATURE OF SUIT                                  'l'lace an           in One Box (                                                                                                 Click hcrc for


□             I   l0 Insumce                           PERSONAL INJURY                    PERSONAL INJLIRY                       ぼ 625 Drug Related Seialre                        422 Appea128 USC                  口 375 False Claims Act
□  120 Muine                                       E1310た,lane                      EJ 365 PersonJ InJ呵 ―                                  OfPrOperり 21 USC 881                    423ヽ Vitharawal                   E1376 Qul Tm (31 USC
□  130 Miller Act                                  E1315ん ■lane PrOduct                        Product Liab■          ity        □ 690 0her                                             28 USC 157                           3729(a))
□  140 Negotiable lnstnment                                  Liabiliv                    口 367 Health Care/                                                                                                          口 400 State Rcappo面      onlncllt
El 150 Recovery of Overpayment                     口 320 Assault,Libel&                      Pharmaceu● cal                                                                                                          □ 410 Andmtst
      & Enforcement of                                       Slmder                        Personal lnJuり                                                                          820 Copynghts                     E1430 Banks and Banking
□ 151 Medicue Act                                  E1330 Federal Emplwers'                    Product Liab■        iッ                                                              830 Patcnt                        □ 450 Conlmerce
ヨ 152 Recovery of Defaulted                                  Liabiliり               E1368 Asbcstos Pcrsonal                                                                        835 Patent―   Abbre■・
                                                                                                                                                                                                       lated         口 460 Dcportatlon
      Student Loms                                 口 340 Marlne                                l可 岬         PrOduct                                                                    Ncw Drug Applica●On           □ 470 Racketeer in■ uenccd and
      (Excludes Vetems)                            口 345 Marme PrOduct                         Liabiliw                                                                                                                      Comlpt Organizatlons
□   □ □ ロ ロ




              153 Recovery of Overpayment                    Liabiliけ                     PERSONAL PROPERTY                                                                                                          口 480 Consulner Crcdlt
                    of Veterm's Benefits           E1350 Motor Vchiclc                   口 370 0thcr Fraud                       O   710 Fair Labor         Stildilds              861 HIA(1395つ                     口 490 Cablc/Sat TV
              160 Stockholders' Suits              口 355 MOtor Vehide                    口 371 Tmth in Lendmg                              Act                                     862 Black Lung(923)               E1850 Secuntcs/COmmOdlties7
              190 Other Contract                            Product Liabili″             口 3800由 er PersOIlal                    O   720   Labor,Mmgment                           863 DIWCわ IWW(405(g))                    Exchange
              195 Contract Product Liabiliv        □ 360 mer Personal                      Propett Dalllage                                Relations                               864 SSID Title)0/1                □ 890 0ther Statutoり Ac■ ons
              1 96 Franchisc                            I両 岬                             口 385 Properけ Damge                     0   740 Railway Labor Act                         865 RSI(405(g))                   口 891A3セ Jmml Acts
                                                   E1362P¨ onal          l●   Шγ―          PrOduct Liablliけ                      O   751 Fmily md Medical                                                            E1893L、 iЮnlnental      Mattcrs
                                                                                                                                         Leave Act                                                                   口 895 Frccdom OflnfOnnatiOn
                                                                                                                                 O   790 OtherLabor Litigation                                                               Act
O             210 Lmd Condemation                  O   440 Other Civil Rights                 Habeas Corpus:                     0   791 Employee Retirement                       870 Taxes(U S Plamur              口 896 Arbitration
0             220 Foreclosue                       O   441 Voting                         D   463 Alien Detainee                         Income Secuity Act                             or DeFendmt)                 □ 899 Attlllstative Procedwc
0             230 Rent Lere & Ejecfnent            O   442 Employment                     D   510 Motions to Vacate                                                                87 HRS― ■ 劇 Pa守                         Act Review or A"ca1 0f
3             240 Torts to Lud                     O   443 Housing/                               Sentene                                                                              26 USC 7609                         Agency Decision
D             245 Tort Product Liability                    Acrcmodations                 O   530 Gmeml                                                                                                              口 950 Constt16onali″ Of
O             290 All Other Real Property          D   445 Amer. w/Disbilities -          D   535 Death Penalty                                                                                                              stac statutes
                                                         Employment                           Other:                             口 462 NatlraL“ don ApplicatOn
                                                   D 446 Amer. w/Disbilities -            D   540   Mmdamus & Othq               E1465 0thcrIImugratlon
                                                         Other                            D   550   Civil Rights                           Acdolls
                                                   O 448 Education                        D   555   Prison Condition
                                                                                          O   560   Civil Detainee -
                                                                                                    Conditions of
                                                                                                    Confinemmt

V.ORICIN r′ ′
            αε′a77`                            Y"レ の        α   O′ ″

Xl躊 鳳ng □ Removed from                     2
                                                       `β

                                               State Court
                                                                               O 3       Remanded from
                                                                                         Appellate Court
                                                                                                                            04   Reinstated or
                                                                                                                                 Reopened
                                                                                                                                                            D   5 Transfened from               E1 6 Multidistrict
                                                                                                                                                                                                                n
                                                                                                                                                                                                                               E1 8 Multidistrict
                                                                                                                                                                  Another District
                                                                                                                                                                           ソ                           把譜                             識潔
                                                        Cite the U.S. Civil Statute under which you are filing (Do not                           cire   jurisdictional statuta unlas divmity)

VI.CAUSE OF ACT10N                                      Brief description of cause
                                                                    ForFeiture Action under 21 U S C Seclon 881(a
VII.REQUESTED IN                                                CHECK IF THISIS A CLASS ACT10N                                       DEⅣhND             S                                  CHECK YES only ifdemandcd in complaint
    COMPLAINT:                                                  UNDER RULE 23,F R CvP                                                                                                      JURY DEIIIAND:               EI Ycs        EI No
VⅡ I.RELATED CASE(S)
                     IF ANY                                  (See   instmctions)
                                                                                          rtlDGE                                                                                                   UMBER
DATE
04/30/2019

                                                                                                        ′
              RECEIPT″                                                                                  ヽIヽ G IFP                                               JUDGE                                  MAG JUDGE
                       Case: 1:19-cv-00959 Doc #: 1-1 Filed: 04/30/19 2 of 2. PageID #: 12

                                               UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF OHIO

 L                  Civil Categories: (Please check one cateoorv onlv).


                    1. A              GeneratCivit
                    2. fn             Administrative Review/Social Security
                    3. E              Habeas Corpus Death Penalty
        'lf under Title 28, 52255,   name the SENTENCTNG JUDGE:

                                                         CASE NUMBER:
ll.     RELAIED OR REFILED CASES. See LR 3. 1 which provides in pertinent part: "tf an action is filed or removed to this cou rt
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignmentwithout regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention ofthe Court by responding to the questions included on the Civil Cover Sheet.,'

        This action   is   l-l   neureo   to
                                               "nother
                                                         PEND|NG civil   case. This action   i" l--l       nenueo pursuant to LR 3.1   .




lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case num ber.


lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be fited at any of the
        divisional offices therein. Actions involying counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

       ANSWER ONE PARAGRAPH ONLY. ANSWER PAMGRAPHS 1 THRU 3 IN ORDER, UPON FINDING WHICH
       PARAGMPH APPLIES TO YOUR CASE. ANSWER IT AND STOP.

        (1)        Resident defendant. lf the defendant resides in a county within this district, please set forth the name of such
       countv
                      Medina County
       "orni.r-.r.
       6   fra*tion Fo, the purpose of answering the above, a corporation            is deemed to be a resident ofthat county inwhich
       it has its principal place of business in that district.

       (2)      Non-Resident defendant, lf no defendant is a resident of a county in this district, please set forth the county
                wherein the cause of action arose or the event complained of occurred.
       COt,,NTY:

       (3)      Other Cases. lf no defendant as a resident of this district, or if the defendant is a corporation not having a principte
                place of business within the district, and the cause of action arose or the event complained of occurred outside
                this district, please set forth the county of the ptaintiffs residence.
       COUNTY;

lV.    The Counties in the Northem District of Ohio are divided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate divjsion.

       EASTERN DMSION
          f_l
          LJ       AKRON                        (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
          7l       CLEVELAND                    (Counties: Ashtand, A6htabula, C;Mord, iuyahoga, Geauga, Lake,
          il---l                                           Lorain, Medina and Richland)
          l[_JYOUNGSTOWN                        (Counti€:Cotumbiana,MahoningandTrumbu                  )

       WESTERN DIVISION

                   TOLED0                       (Counties; Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin,+lenry,
                                                 Huron, Lucas, Marion, Mercer, Ottawa, paulding, putnam, Sandusky, Seneca
                                                 Vanwert, Williams, Wood and Wyandot)
          Case: 1:19-cv-00959 Doc #: 1-2 Filed: 04/30/19 1 of 1. PageID #: 13




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                           CASE NO.

                               Plainti氏             JUDGE
                V.


$50,133.13 SEIZED ON NOVEMBER 15,
2018,FROM HUNTINGTON NATIONAL
BANK ACCOUNT NO.*******3851,
θ′α′
   。 ,




                               Defendants. )        PRAECIPE

         The United States of America respectfully requests that the Clerk of this Court issue the

attached Warrant of Arrest in Rem to the United States Marshals Service (USMS) pursuant to

Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                      Respectfully submitted,

                                                      Justin E. Herdman
                                                      U.S. Attorney, Northern District of Ohio




                                                      alng
                                                      」                  (Cル  0005657)
                                                          Lnt unitcd        Attorney,
                                                                          '6「         N.D. Ohio
                                                      Carl Bo Sto    .S. Court House
                                                      801 West      ior Avenue, Suite 400
                                                      Clcveland,Ohio 44113
                                                      216.622.3743/Fax:216.522.7499
                                                      James.Morford@uSd4gOv
                 Case: 1:19-cv-00959 Doc #: 1-3 Filed: 04/30/19 1 of 4. PageID #: 14




                   ■■112b          J勇 )tat2メ           震)1メ trict(じ ●urt
                                                       う
                                      NORttHERN DISttRIC丁 OF OHIO

                                                                                    WARRANT OF
                                                                                   ARREST」 いrREν

TO:     THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED LAW
         ENFORCEMENT OFFICER:
           WHEREAS,     on April30.20l9          a                 Complaint in Forfeiture
was flled in this Court by Justin E.Herdman,United States Attorney for this District,on bchalfofthe United States,
against:

            SEE ATTACHED SHEET.




         and WHEREAS, the defendant properties are currently in the possession, custody, or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a Warrant of Arrest In Rem for the arrest of the
defendant properties; and,

         WHEREAS, Rule G(3Xc) of the SupplementalRules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the Warrant of Arrest In Rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
custodian in whose possession, custody, or control the properties are presently found, and to use whatever means
may be appropriate to protect and maintain their custody until further order of this Court.

           YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


  VITNESS
  ヽ         THE HONORABLE                                       UNITED STATES DISTRICT」   UDGE AT




April 30. 2019

                             BY)DEPUTY CLERK



                                    Returnable 60     days after issue.
                                   UNITED STATES MARSHALS SERVICE
DISTRICT



U S MARSHAL                                                    SIGNATURE
         Case: 1:19-cv-00959 Doc #: 1-3 Filed: 04/30/19 2 of 4. PageID #: 15




DESCRIPTION OF THE DEFENDANT PROPERTIES

The fbllowing properties are the defendant properties in this case:


1.    $50,133.13 scized pursuant to the execution of a federal seizure warrant on November 15,
       2018.The seizure ofthe defendant$50,133.13 was made from Hllntington Nttional
       Bank Account Nullnbcr*******3851,in thc namc ofRonald Roginsky(19… USP―
        000585)。


2.    $154,789.00U.S.Currency seized pursuant to the cxccution ofa fedcral scarch warrant
       on Novcmbcr 13,2018. Thc seizurc ofthe dcfcndant currcncy was lnadc at the
       Brunswick,Ohio,residence of Ronald Roginsky(19-USP-000482).

3-4. 1.60005061 bitcoin(held in an Electrum bitCOin wallct)seized On Novembcr 13,2018,at
       Roginsky's Brunswick,Ohio,residence

       and

       O.34017587 bitcoin(held in a LocalBitcoins wallet)seiZed on Novcmber 13,2018,江
       Roginsky's Brunswick,Ohio,residencc(19¨ USP‐ 001259).

5.     2018 Chevrolet Silverado 1500,VIN:3GCUKIIECOJG484753,scized on Novcmber 13,
       2018,at Roginsky's Brunswick,Ohio,residence. Thc dcfendant vehiclc was purchascd
       on September 25,2018,for$45,665.45 and is titled to Ronald Do Roginsky.AmcriCredit
       Financial Serviccs,Inc.,holds a lien on the vehicle(19… USP… 001415)。

6.   2016 Chcvrolct Tahoe,VIN:lGNSKCKC6GR314860,scized on Novcmbcr 13,2018,at
       Roginsky's Brunswlck,Ohio,residence. The dcfcndant vehicle was purchased on
       Scptcmber 4,2016,for$71,500.00 and is titled to Ronald Do Roginsky(19… USP―
       001416).

7.     1985 Buick Rcgal,VIN:l G4GK4796FP416067,scizcd on Novcmbcr 13,2018,at
       Roginsky's Brllnswick,Ohio,residcncc. The defendant vehicle was pllrchased On
       January 23,2018,for S20,000.00 and is titled to Ronald Roginsky(19-USP-001429)。

8。
     (4)Visa Onevanilla prcpaid gift cards― total value:$2,000.00-seizcd pursuant to thc
       execution ofa fcderal scarch warrant on Novembcr 13,2018. Thc seizure Ofthc
       defendant gin cards was madc at Roginsky's Brunswick,OhiO,rcsidencc.Particularly,
       the gi■ cards are described as f0110ws:


       Visa(DneVanilla    prepaid   gift   card#***10-value:$500.00.
       Visa OneVanilla    prepaid   gift   card#***51-valuc:$500.00.
       Visa OncVanilla    prcpaid   gift   card#***87-valuc:$500.00.
       Visa OncVanilla    prcpaid   gift   card#***66-value:$500.00.

       (19… USP-000854)。
      Case: 1:19-cv-00959 Doc #: 1-3 Filed: 04/30/19 3 of 4. PageID #: 16



9.   A total of $8,100.00 U.S. Currency seized from post office boxes controlled by Ronald
     Roginsky:

     PO Box **>k09 Hinckley, Ohio 44233: $220.00 U.S. Currency was recovered from
     Priority Mail Parcel #{'{<**{<**d<d<**d<**{<***0178. The currency was concealed inside an
     envelope (1 9-USP-00049 1).

     PO Box x{<{'09 Hinckley, Ohio 44233: $140.00 U.S. Cunency was recovered from
     Priority Mail Parcel #**t*x<t{<***********9906. The currency was concealed inside an
     envelope (1 9-USP-0 00 492).

     PO Box   ***09 Hinckley, Ohio 44233: $230.00 U.S. Currency was recovered from
     Priority Mail Parcel #***'f *++*******{"t'**5429. The currency was concealed inside      a
     magazine    ( 1 9-U   SP-0004 93).

     PO Box   ***09 Hinckley, Ohio 44233: $300.00 U.S. Currency was recovered from
     Priority Mail Parcel #,'*t<*{"t<******{'***(**6349. The currency was concealed inside    a
     magazine ( I 9-U      S   P-0 00 49 4).


     PO Box   ***:t70, Strongsville, Ohio 44136: $600.00 U.S. Currency was recovered from
     Priority Mail Parcel #*+++++*+****t*****6801. The currency was concealed inside an
     envelope   (1   9-USP-00052 1).

     PO Box ***>t<70, Strongsville, Ohio 44136:$275.00 U.S. Currency was recovered from
     Priority Mail Parcel #:{<'<{<{<{<+**{<*{<*******7247. The currency was concealed inside an
     envelope (1 9-USP-000523).

     PO Box             Strongsville, Ohio 44136: $170.00 U.S. Currency was recovered from
              'F'{<{<{<70,
     Priority Mail Parcel #{<*x({<***********'r'**8989. The currency was concealed inside a
     magazine ( 1 9 -U SP-000524).

     PO Box *{<{<*70, Strongsville, Ohio 44136: $915.00 U.S. Currency was recovered from
     Priority Mail Parcel #*'r**'<*{<{<**********5283. The currency was concealed inside a
     magazine (1 9-US P-00052 6).

     PO Box   ****70, Strongsville, Ohio 44136: $1,1 10.00 U.S. Currency was recovered from
     Priority Mail Parcel #>t{"t'*{'{<>t(****{<'r+*{'**5344. The currency was concealed inside a
     magazine (19-USP-0 00527).

     Po Box {'***68, Broadview Heights, ohio 44147: $220.00 U.S. Currency was recovered
     from Express Mail Parcel #*{<*******99US. The currency was concealed inside a
     magazine    ( 1 9-US      P-00053 0).

     PO Box 't'*x08, Richfield, Ohio 44286: $670.00 U.S. Cunency was recovered from
     Priority Mail Parcel #**1.,F,F1.*.*****,r<,F** **4974. The currency was concealed inside a
     magazine ( I 9-U SP-0 0053 1 ).
 Case: 1:19-cv-00959 Doc #: 1-3 Filed: 04/30/19 4 of 4. PageID #: 17



PO Box   ***20, Cleveland, Ohio 44130: $220.00 U.S. Currency was recovered from
Priority Mail Parcel #*{<{<***>F>F*d<********3886. The currency was concealed inside an
envelope (19-USP-000532).

PO Box ***46, Valley City, Ohio 44280: $200.00 U.S. Currency was recovered from
Priority Mail Parcel #*{<{<t<*+*****{<+*{<***7500. The currency was concealed inside a
magazine ( I 9-USP-00053 5).

Po Box ***46, Valley City, ohio 44280: $765.00 U.S. Currency was recovered from
Priority Mail Parcel #{<x'****{<:F******{<{<**0655. The currency was concealed inside     a
magazine   (1 9-US   P-0005 88).

Po Box ***46, Valley City, ohio 44280: $120.00 U.S. Currency was recovered from
Priority Mail Parcel #x**'<*{'{<********'F**6681. The currency was concealed inside       a
magazine ( I 9-US P-0Q05 86).

PO Box ***46, Valley City, Ohio 44280: $580.00 U.S. Currency was recovered from
Priority Mail Parcel #******************8874. The currency was concealed inside a
magazine ( I 9-US P-0 005 8 7).

Po Box ***46, valley city, ohio 44280: $460.00 U.S. cunency was recovered from
Priority Mail Parcel #*{<*+''<******+*>F****1700. The currency was concealed inside       a
magazine   (1   9-USP-00 I 3 87).

PO Box ***46, Valley City, ohio 44280: $140.00 U.S. Currency was recovered from
Priority Mail Parcel #{<*{<x{<*'t<********{< **2375. The currency was concealed inside a
magazine ( I 9-USP-00 I 3 88).

PO Box x**10, Brunswick, Ohio 44212: S220.00 U.S. Currency was recovered from
Priority Mail Parcel #{<***'<*{<**>t{<**{<****3563. The currency was concealed inside a
magazine ( 1 9-US P-0005 84).

PO Box {<{<*10, Brunswick, Ohio 44212: $545.00 U.S. Currency was recovered from
Priority Mail Parcel #>t {. {< * * {< * * * {< * >t * * * * * * 65 50 (l 9-USp-000g52).




                                         3
                        aCase: 1:19-cv-00959
                                        out  Doc #: 1-4 Filed:
                                                         5     04/30/19
                                                                      as 1 of 4. PageID  #: specified
                                                                                   route as 18        below.

   U.S. Department of Justice                                                             PROCESS
                                                                                            ′
                                                                                                  RECEIPT AND RETURN
   United States Marshals Service                                                         Seι Z″ s′ ′″ε′
                                                                                                       ′0″ s/ο ″Serν ′
                                                                                                                     εθο′P″ οειss           ινこ         ″
                                                                                                                                              ス∫ Mars力 αノ


       PLAINTIFF                                                                                                          COURT CASE NUMBER
   United States of America
   DEFENDANT                                                                                                              TYPE OF PROCESS
   S50,133.13 Scized from Huntington National Bank Account Numbcr*******3851,ct al.                                       Warrant ofArrcstin Rem
                       ｆぐｔ

                        NAME OFINDIVIDUAL,COMPANY,CORPORA■ ON ETC TO SERVE OR DESCRIP■ ON OF PROPERTY TO SEIZE OR CONDEMN
       SERVE            $50,133.13 Seized on November 15, 2018, from Huntington National Bank Account Numbcr*******3851,ct al
          AT            ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)



   SEND NOTICE OF SERVICE COPY TO REQUESIER AT NAME AND ADDRESS BELOW                                                 Number ofprocess to be

                   r
                   rJames L. Morford, Assistant United States Attorney
                                                                                                                      served with this Form 285


                                                                                                                      Number of parties to be
                    Office of the United States Attomey, Northern District of Ohio
                                                                                                                      served in this case
                    Carl B. Stokes U.S. Court House, 801 West Superior Avenue, Suite 400
                    Cleveland, Ohio 441l3 - telephone (office): 216.622.3743
                                                                                                                      Check for service
                                                                                                                      on U.S.A.


       SPECIAL NSTRUCT10NS OR OTHER INFORMATION THAT WlLL ASSIST IN EXPEDITING SERVICE rrFcrrd￠                                     B“sinιss   a″ ′/rrar″ ″″/ddFeSSω   ,



       И″reりヵο″′A物 ′
                   悧う″島 α″ごEsFmた d             ri″惚sИ ッ
                                                      直 abセ JbrS′ 敲 Cり ′
Fold                                                                                                                                                                       Fold


        SEE ATTACHED SHEET




                                                                                                                   TELEPHONE NUMBER                     DA‐
                                          33翼 ="巨
                                                                                                                   216.622.3743                         4/30/19
   l:￨ll:l::lilerlil吉
                                                            UoSo Ⅳ暉願tSHAL                 ONLY… DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the tol       Total Process    Dis● ct of      District to       Signature of Authorized USMS Deputy or Clerk                    Date
   number ofprocess indicated. /                            Origin          Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                           No_             No

   I hereby certifu and retum that I
                                     --.1
                                          hur. personally sewed    ,-lhave legal evidence ofservice,   L  hur" executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporatiorL etc. shown at the address inserted below

   I      I hereby certifu and retum that I am unable to locate the individual, company, corporation, etc. named   above (See remarks below)

   Name and title of individual sewed (if not shown abow)
                                                                                                                                  A person ofsuitable  age and discretion
                                                                                                                            --l   then residing in defendant's usual place
                                                                                                                                  ofabode                                  ﹁コ
   Address (complete only     dffirent than shot,n above)                                                                    Date                   Timc

                                                                                                                                                                                Pm
                                                                                                                             Signature of U.S. Marshal or Deputy



   Service Fee          Total Mileage Charges     Forwarding Fee         Total Charges        Advance Deposis        Amount owed to U.S. Marshal* or
                        including endeavors)                                                                         (Amount of Refund*)


                                                                                                                                                                     SO.00
   REMARKS



                             l CLERK OF THE COURT                                                                                         PRIOR EDITIONS MAY BE USED
                             2 USMSRECORD
                             3 NOTICE OF SERVICE
                             4 BILLING STATEMENT*:To be retumcd to the U S MarshJ with payment,                                                                    Fonln USM-285
                               ifany alnountis owed Please remit promptly payablc to U S Marshal                                                                     Rev 12/15/80
                             5 ACKNOWLEDGMENT OF RECEIPT                                                                                                          Automated 01/00
        Case: 1:19-cv-00959 Doc #: 1-4 Filed: 04/30/19 2 of 4. PageID #: 19



DESCRIPTION OF THE DEFENDANT PROPERTIES

The following properties are the defendant properties in this case:

1.     $50,133.13 seized pursuant to the execution of a federal seizure warrant on November 15,
       2018. The seizure of the defendant $50,133.13 was made from Huntington National
       Bank AccountNumber ******{<3851, in the name of Ronald Roginsky (19-USP-
       000s8s).

2.     $154,789.00 U.S. Currency seized pursuant to the execution of a federal search warrant
       onNovember 13,2018. The seizure of the defendant currency was made at the
       Brunswick, Ohio, residence of Ronald Roginsky (19-USP-000482).

3-4.   1.60005061 bitcoin (held in an Electrum bitcoin wallet) seized on November 13, 2018, at
       Roginsky' s Brunswick, Ohio, residence

       and

       0.34017587 bitcoin (held in a LocalBitcoins wallet) seized on November 13, 2018, at
       Roginsky's Brunswick, Ohio, residence (19-USP-001259).

5.     2018 Chevrolet Silverado 1500, VIN: 3GCUKRECOJG484753, seized onNovember 13,
       2018, at Roginsky's Brunswick, Ohio, residence. The defendant vehicle was purchased
       on September 25,2018, for $45,665 .45 and is titled to Ronald D. Roginsky. AmeriCredit
       Financial Services, Inc., holds a lien on the vehicle (19-USP-001415).

6.     2016 Chevrolet Tahoe, VIN: 1GNSKCKC6GR314860, seized on November 13, 2018, at
       Roginsky's Brunswick, Ohio, residence. The defendant vehicle was purchased on
       September 4,2016, for $71,500.00 and is titled to Ronald D. Roginsky (19-USP-
       001416).

7.     1985 Buick Regal,    VIN: 1G4GK4796FP416067,      seized on November 13, 2018, at
       Roginsky's Brunswick, Ohio, residence. The defendant vehicle was purchased on
       January 23,2018, for $20,000.00 and is titled to Ronald Roginsky (19-USP-001429).

8.     (4) Visa OneVanilla prepaid gift cards - total value: $2,000.00 - seized pursuant to the
       execution of a federal search warrant on November 1 3 , 20 1 8. The seizure of the
       defendant gift cards was made at Roginsky's Brunswick, Ohio, residence. Particularly,
       the gift cards are described as follows:

       Visa   OneVanilla   prepaid   gift   card #* * * 10   - value: $500.00.
       Visa   OneVanilla   prepaid   gift   card #{<**51     - value: $500.00.
       Visa   OneVanilla   prepaid   gift   card #***87      - value: $500.00.
       Visa   OneVanilla   prepaid   gift   card #***66      - value: $500.00.
       (19-USP-0008s4).
      Case: 1:19-cv-00959 Doc #: 1-4 Filed: 04/30/19 3 of 4. PageID #: 20




9.   A total of $8,100.00 U.S. Currency seized from post office boxes controlled by Ronald
'    Roginsky:

     PO Box   ***09 Hinckley, Ohio 44233: $220.00 U.S. Currency was recovered from
     Priority Mail Parcel #{<*********'<{<++*t**0178. The currency was concealed inside      an
     envelope (19-USP-00049 I ).

     PO Box ***09 Hinckley, Ohio 44233: $140.00 U.S. Currency was recovered from
     Priority Mail Parcel #*"<>t'k*'t***t<********9906. The currency was concealed inside an
     envelope (1 9-USP-0 00 492).

     PO Box *xx09 Hinckley, Ohio 44233: $230.00 U.S. Currency was recovered from
     Priority Mail Parcel #*:f :t:t:t:f **'r*********5429. The currency was concealed inside a
     magazine ( f 9-U S P-00 04 93).

     PO Box {'t*09 Hinckley, Ohio 44233: $300.00 U.S. Currency was recovered from
     Priority Mail Parcel #*'r{'{'***{<d<'&***{<****6349. The currency was concealed inside a
     magazine ( 1 9-USP-000494).

     PO Box ****70, Strongsville, Ohio 44136: $600.00 U.S. Cunency was recovered from
     Priority Mail Parcel #**{'{'**************6801. The currency was concealed inside an
     envelope (1 9-USP-00052 1).

     PO Box x(x**70, Strongsville, Ohio 44136: $275.00 U.S. Currency was recovered from
     Priority Mail Parcel #*{<{<***'r'{<d<{<********1241. The cuffency was concealed inside an
     envelope (1 9-USP-000523).

     PO Box {<{<*{<70, Strongsville, Ohio 44136: $170.00 U.S. Currency was recovered from
     Priority Mail Parcel #'t{<{<{<{<***********x*8989. The currency was concealed inside a
     magazine ( I 9-U S P-0 0 052 4).

     PO Box 't{<*{<70, Strongsville, Ohio 44136: $915.00 U.S. Currency was recovered from
     Priority Mail Parcel #'<*<'<'<'<1'{<***{<*******5283. The currency was concealed inside a
     magazine ( I 9-USP-00052 6).

     PO Box ""*'F70, Strongsville, Ohio 44136: $1,110.00 U.S. Currency was recovered from
     Priority Mail Parcel #x{<{<'F'r{<***'t<********5344. The currency was concealed inside a
     magazine ( I 9-U S P-0 00 527 ).

     PO Box 't'r't{<68, Broadview Heights, Ohio 44147: $220.00 U.S. Currency was recovered
     from Express Mail Parcel #****{<****99US. The currency was concealed inside a
     magazine ( I 9-US P-000530).

     PO Box   ***08, Richfield, Ohio 44286: $670.00 U.S. Cunency was recovered from
     Priority Mail Parcel #***{'*t{'***********4874. The currency was concealed inside      a
     magazine    (1   9-USP-00053 I ).
 Case: 1:19-cv-00959 Doc #: 1-4 Filed: 04/30/19 4 of 4. PageID #: 21




PO Box   ***20, Cleveland, Ohio 44130: $220.00 U.S. Currency was recovered from
Priority Mail Parcel #{'<**{<*t************3886. The currency was concealed inside an
envelope (19-USP-000532).

PO Box ***46, Valley City, Ohio 44280: $200.00 U.S. Currency was recovered from
Priority Mail Parcel #{<*******t*******+*7500. The currency was concealed inside a
magazine ( I 9-USP-0 0 0 53 5).

PO Box ***46, Valley City, Ohio 44280: $765.00 U.S. Currency was recovered from
Priority Mail Parcel #*{<{<**{<{<{<{<***{<{<{<***0655. The currency was concealed inside a
magazine ( 1 9-US P-0005 8 8).

PO Box ***46, Valley City, Ohio 44280: $120.00 U.S. Currency was recovered from
Priority Mail Parcel #t1'x({<{<***{<>F*****{<**6681. The currency was concealed inside a
magazine ( 1 9-US P-00058 6).

PO Box ***46, Valley City, Ohio 44280: $580.00 U.S. Currency was recovered from
Priority Mail Parcel #{'{<{<**'<{<**{<{<*******8874. The currency was concealed inside a
magazine ( 1 9 -USP-00058 7).

PO Box ***46, Valley City, Ohio 44280: $460.00 U.S. Currency was recovered from
Priority Mail Parcel #****x*t(****{<****** 1700. The currency was concealed inside a
magazine (f 9-USP-00 1 3 8 7).

PO Box ***46, Valley City, Ohio 44280: $140.00 U.S. Currency was recovered from
Priority Mail Parcel #{<*******:F****:r't'***2315. The currency was concealed inside a
magazine ( 1 9-USP-00 I 3 88).

PO Box   {<{<{<10,
                Brunswick, Ohio 44212: $220.00 U.S. Currency was recovered from
Priority Mail Parcel #'t(+**{'{<**'t'F********3563. The currency was concealed inside a
magazine ( I 9-US P-0005 8 4).

PO Box **{<10, Brunswick, Ohio 44212: $545.00 U.S. Currency was recovered from
Priority Mail Parcel #{< {< 1' *< * * * *'*'t * * * *'F :& * * 65 50 (1 9-USP-000852).




                                         3
